Gigi




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 14, 2015

                                      No. 04-14-00721-CV

                                      Andrés RAMOS Jr.,
                                          Appellant

                                                v.

                                      Gigi CASTANEDA,
                                            Appellee

                        From the County Court, Maverick County, Texas
                                    Trial Court No. 3220
                             Honorable Ron Carr, Judge Presiding

                                         ORDER
Sitting:       Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice
               Jason K. Pulliam, Justice

       This court issued its opinion and judgment on March 18, 2015. Pro se appellant Andrés
Ramos Jr. filed a letter with this court which we construed as a motion for rehearing. On April
10, 2015, we denied the motion for rehearing without issuing a new opinion or modifying or
vacating the March 18, 2015 judgment. See TEX. R. APP. P. 49.3, 49.5.
        On May 8, 2015, acting pro se, Appellant filed a letter which we construe as a second
motion for rehearing and in the alternative a request for a refund of his court costs. Because our
April 10, 2015 decision on Appellant’s first motion for rehearing did not meet any of the criteria
for a further motion for rehearing, see id. R. 49.5, Appellant’s second motion for rehearing was
not timely filed, see id. R. 49.1.
        All relief requested by Appellant’s second motion for rehearing is DENIED. See TEX. R.
APP. P. 49.7.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2015.

                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court